[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT            FILED
                            ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                  No. 08-14711                      MARCH 6, 2009
                              Non-Argument Calendar                THOMAS K. KAHN
                                                                       CLERK
                            ________________________

                        D. C. Docket No. 94-00033-CR-J-10

UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                        versus

ROBERT GLENDON ALLICOCK,

                                                             Defendant-Appellant.

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                  (March 6, 2009)

Before TJOFLAT, DUBINA and COX, Circuit Judges

PER CURIAM:

      James H. Burke, Jr., appointed counsel for Robert Glendon Allicock in this

appeal of the district court’s partial grant of Allicock’s motion for sentence reduction,
pursuant to 18 U.S.C. § 3582, has moved to withdraw from further representation of

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the district court’s partial grant of

Allicock’s § 3582(c)(2) motion to reduce sentence is AFFIRMED.




                                          2